Exhibit 10.14

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of November 27, 2019, by and between MARCUS & MILLICHAP,
INC., a Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Amended and Restated Credit Agreement between
Borrower and Bank dated as of May 28, 2019, as amended from time to time
(“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendment. Section 5.6. of the Credit Agreement is hereby deleted in its
entirety, and the following substituted therefor:

“SECTION 5.6. LOANS AND ADVANCES. With respect to Borrower and the other
Obligors on a combined basis, make any loans or advances to or investments in
any person or entity, except for (i) loans and advances to or in one or more
persons or entities, which are considered employees or independent contractors
up to an aggregate amount not to exceed $120,000,000 outstanding at any one time
(in addition to acquisitions allowed under Section 5.4 above and any obligations
listed on Schedule 5.2 attached hereto) so long as all of the of the following
conditions are satisfied: (x) both before and after any such loan or advance
Borrower has Unencumbered Liquid Assets plus availability under the Line of
Credit of not less than $30,000,000, (y) there exists no Event of Default, nor
any act, condition or event which with the giving of notice or the passage of
time or both would constitute an Event of Default, and no such Event of Default
or potential Event of Default results after giving effect to the loan or
advance, and (z) Total Funded Debt to EBITDA on a Pro Forma Basis will not
exceed 1.5:1.0, (ii) loans, advances and investments to or in non-Obligor
entities that are organized outside the United States up to an aggregate amount
not to exceed $35,000,000 outstanding at any one time, and (iii) investments in
marketable securities pursuant to Borrower’s investment policy as approved by
its Board of Directors from time to time.”

2. Affirmation. Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

3. Borrower Representations and Certifications. Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein. Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

[Signatures are on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

MARCUS & MILLICHAP, INC.    

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

/s/ Martin E. Louie

    By:   

/s/ Jamie Chen

Name: Martin E. Louie     Name: Jamie Chen Title: Senior Vice President and CFO
    Title: Senior Vice President

 

By:  

/s/ Kurt Schwarz

Name: Kurt Schwarz Title: Vice President Finance and Chief Accounting Officer

 

 

2